DETAILED ACTION
This is the second Office Action regarding application number 16/827,699, filed on 03/23/2020, which claims priority to provisional application number 62/919,692, filed on 03/22/2019.
This action is in response to the Applicant’s Response dated 03/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-9, 17, and 47-49 are currently pending.
Claims 10-16 and 18-46 are cancelled.
Claims 47-49 are new.
Claims 1, 4, 7, 8, and 17 are amended.
Claims 1-9, 17, and 47-49 are examined below.
The Office’s objections to claims 4 and 8 have been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed

Response to Arguments
The Applicant’s arguments filed 03/29/2021 have been carefully considered but found unpersuasive, and in the case of claim 49, moot in light of the Office’s new ground of rejection. 
The applicant argues that the prior art references do not teach or suggest the newly recited features added to the amended claims, and specifically that the electrical connection pads are separated from the raised stand-offs at the base level surface. Remarks 11.
The examiner finds that the electrical connection pads are, in fact, separated from the raised stand-offs at the base level surface because they do not overlap along a vertical axis. The claims presently do not require any space between the stand-offs and pads or that they may not directly contact each other in a horizontal direction.

Drawings
The drawings are objected to because: Figure 3B includes reference number 77 but this number does not point to any particular component.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 


Claim Objections
Claim 49 is objected to because of the following informalities:
Claim 49 recites “circuity” instead of “circuitry” in line 5.
Claim 49 recites “the upwardly facing surface” in line 13. This should be amended to read “the upwardly facing base level surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 49 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 recites the limitation “base level surface facing upwardly and being defined by ,” in line 7.  The recitation ends abruptly, and is likely some sort of drafting error.  The examiner cannot interpret the recitation for the purposes of prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEI (US 2014/0190545 A1) in view of SMITH (US 4,812,135) in view of MOSLEHI (US 2014/0102531 A1).
Regarding claim 1, LEI teaches a solar panel module comprising 

a matrixical arrangement of at least twelve solar cells (solar cells 128 of any plural number) disposed on the flexible circuit, 
a coverglass (transparent front sheet 134 made of glass, para. 64) extending over the entire matrixical arrangement, and 
a support panel with a planar surface (substrate 110) to which the circuit is attached: 
the circuit having a top side with a top surface and a bottom side with a bottom surface (Fig. 8 illustrates both the top and bottom sides and surfaces), 
the circuit having a solar cell mounting portion (locations where solar cells are mounted mechanically to the circuit are interpreted as mounting portions, Fig. 8), 
the top side of the solar cell mounting portion having a base level portion with a base level surface (the top of layer 102 is interpreted as the base level surface) and one or more raised stand-offs extending from the base level surface (standoff portions 112 extend upward from the top of layer 102 defined as the base level surface), the one or more raised stand-offs each with a raised surface (Fig. 8; and standoff portions 112 formed by the insulating material),
the one or more raised stand-offs each formed of polymer (layer 112 is formed of a polymer, para. 54),
the copper circuitry layer defining circuitry, the circuitry with electrical connection pads (layers 113 and 122) at the base level surface, the electrical connection pads separated from the raised stand-offs at the base level surface (the standoffs 112 are laterally separated from the electrical connection pads 113/122 in a horizontal direction; 
the matrixical arrangement of solar cells adhered to the top surface of the circuit (Fig. 8 illustrates that the solar cells are bonded/adhered to the circuit with conductive adhesive); 
each solar cell having a top side for receiving solar energy and a back side and back side connector that is operably connectable connected to the circuitry by way of conductive adhesive extending between the electrical connection pads of the solar cell mounting portion of the circuit and the back side of each respective solar cell (conductive material 120 adheres to the copper circuitry and the back contacts of the solar cells, para. 61), 
wherein the solar cell mounting portion of the circuit is bonded to the planar surface of the support panel and the coverglass is bonded to the matrixical arrangement of solar cells (encapsulant layers bond the planar surfaces to the solar cells, para. 64).

    PNG
    media_image1.png
    341
    567
    media_image1.png
    Greyscale

LEI does not disclose expressly that the circuit is flexible, that the flexible circuit comprises a polyimide-copper-polyimide sandwiched layer, an elongate connector strip potion, or that the raised stand-offs are formed of polyimide.
SMITH teaches a flexible circuit comprising a copper circuitry layer sandwiched between at least two layers of polyimide, the flexible circuit having a top side with a top surface and a bottom side with a bottom surface, the flexible circuit capable of having mounting portions, and the copper circuitry layer defining circuitry (Fig. 2).  SMITH also teaches an elongate connector strip portion (plug 2) that extends away from the mounting portion regions/areas of the flexible circuit (Fig. 1).

    PNG
    media_image2.png
    676
    413
    media_image2.png
    Greyscale

MOSLEHI teaches integrated respective bypass diodes positioned with each solar cell and one or more blocking diodes connected to the electrical connectors of the solar cell circuitry (Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI and replace the circuit with the polyimide-copper-polyimide sandwiched flexible circuit taught by SMITH because these types of flexible sandwiched connectors are advantageous when making electrical connections in confined spaces (SMITH, col. 1, ll. 9-17).  It would also have been obvious to add an elongate connector strip plug as taught by SMITH to enable electrical connection of the circuit to other components nearby.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI and add respective bypass diodes on the flexible circuitry and blocking diodes connected to the circuitry as taught 

Regarding claims 2 and 3, the combination of LEI, SMITH, and MOSLEHI teaches or would have suggested the solar panel module of claim 1, but does not disclose expressly that the adherence of each of the solar panels to the flexible circuitry is exclusively by way of the conductive adhesive (claim 2) or by way of the conductive adhesive and a non-conductive adhesive (claim 3).  However, LEI suggests that it would be obvious to have the adherence provided by either of these two options of the conductive and/or non-conductive adhesives, since both components 112 and 120 are viscous and function to form an adhering bond to the solar cells.

Regarding claim 9, the combination of LEI, SMITH, and MOSLEHI teaches or would have suggested the solar panel module of claim 1, but does not disclose expressly that there are a plurality of blocking diodes that are positioned in a cluster proximate a connector end of the elongate connector strip portion. However, the examiner finds that there is no convincing evidence or statements contained in the specification to suggest that the number of and specific placement of the blocking diodes modifies or affects the overall operation of the device, and therefore would be only an obvious modification of the prior art devices. MPEP 2144.04(VI)(B) and (C).

Regarding claim 17, LEI teaches a circuit for mounting on a panel and for receiving a plurality of solar cells, comprising:

the circuit having a solar cell mounting portion (locations where solar cells are mounted mechanically to the circuit are interpreted as mounting portions, Fig. 8), 
the copper circuitry layer defining circuitry, the circuitry with electrical connection pads (layers 113 and 122) at the base level surface, for electrical connection to the plurality of solar cells,
the solar cell mounting portion having stand-offs at the top side for seating the plurality of solar cells, the stand-offs formed of polyimide and extending from one of the at least two polyimide layers (standoff portions 112 extend upward from the top of layer 102 defined as the base level surface), 
the stand-offs defining a gap between top side for the mounted solar cells and the base level surface, the stand-offs spaced from the electrical connection pads at the base level surface (the standoffs 112 are laterally separated from the electrical connection pads 113/122 in a horizontal direction; the limitation does not require an intervening material between the pads and stand-offs), and
conductors extending along the elongate connector strip portion,
the solar cell mounting portion of the circuit for bonding to the planar surface of a support panel (capable of being bonded to support substrate), and
conductive adhesive for disposing on each the plurality of electrical connection pads for electrically connecting the connection pads to the plurality of solar cells (conductive adhesive within the openings between raised stand-off ribs; capable of electrically connecting the components).

    PNG
    media_image1.png
    341
    567
    media_image1.png
    Greyscale

LEI does not disclose expressly that the circuit is flexible, that the flexible circuit comprises a polyimide-copper-polyimide sandwiched layer, an elongate connector strip potion, the stand-offs are ribs (elongated), or that the ribs are formed of polyimide. 
SMITH teaches a flexible circuit comprising a copper circuitry layer sandwiched between at least two layers of polyimide, the flexible circuit having a top side with a top surface and a bottom side with a bottom surface, the flexible circuit capable of having mounting portions, and the copper circuitry layer defining circuitry (Fig. 2).  SMITH also teaches an elongate connector strip portion (plug 2) that extends away from the mounting portion regions/areas of the flexible circuit (Fig. 1).  SMITH also teaches that the conductors within the sandwiched polyimide-copper-polyimide multilayer are elongated, and therefore the standoff regions would be shaped like elongated ribs.

    PNG
    media_image2.png
    676
    413
    media_image2.png
    Greyscale

MOSLEHI teaches integrated respective bypass diodes positioned with each solar cell and one or more blocking diodes connected to the electrical connectors of the solar cell circuitry (Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI and replace the circuit with the polyimide-copper-polyimide sandwiched flexible circuit taught by SMITH because these types of flexible sandwiched connectors are advantageous when making electrical connections in confined spaces (SMITH, col. 1, ll. 9-17).  It would also have been obvious to add an elongate connector strip plug as taught by SMITH to enable electrical connection of the circuit to other components nearby. The sandwiched flexible circuit of SMITH would also form elongated rib standoffs since the conductors are elongated and not point contacts.
.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LEI (US 2014/0190545 A1) in view of SMITH (US 4,812,135) in view of MOSLEHI (US 2014/0102531 A1) as applied to claim 1 above, and further in view of SIMBURGER (US 7,709,729 B2).
Regarding claims 4 and 5, the combination of LEI, SMITH, and MOSLEHI teaches or would have suggested the solar panel module of claim 1, but does not disclose expressly that the support panel is part of an electrical bus assembly and wherein the elongate connector strip portion extends through or around the bus assembly and has a connector portion on an end of the elongate connector strip portion that is operably attached to bus assembly (claim 4), or that the back side connector is a surface mount adapter attached to the front side of the solar cell and extends around to the back side at a periphery of the solar cell (claim 5).
SIMBURGER teaches an elongate connector strip portion extending through or around the bus assembly and has a connector portion with a surface mount adapter attached to the front side of the solar cell and extends around to the back side at a periphery of the solar cell (see how wrap around contact extends around from a front 

    PNG
    media_image3.png
    403
    500
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI further and configure the electrical bus interconnection assembly and the module’s elongate connector strip portions to extend around the bus assembly and to wrap around from the front side to the back side of the solar cell as taught by SIMBURGER to provide for a flexible circuit that interconnects solar cells to a system power bus assembly (SIMBURGER, col. 2, ll. 34-37).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEI (US 2014/0190545 A1) in view of SMITH (US 4,812,135) in view of MOSLEHI (US 2014/0102531 A1) as applied to claim 1 above, and further in view of NIKOONAHAD (US 2010/0116325 A1).
Regarding claims 6 and 7, the combination of LEI, SMITH, and MOSLEHI teaches or would have suggested the solar panel module of claim 1, but does not disclose expressly that each bypass diode is integrated onto the flexible circuit with the diode configured as flat and rectangular and is bonded to an electrical connection pad at the top side of the flexible circuit (claim 6), or that each bypass diode has a height and is bonded to the base level surface and extends a height above the base level surface and said height is less than or equal to a height of the raised surface of the raised standoff portion from the base level surface (claim 7).
NIKOONAHAD teaches a bypass diode (814) bonded to an electrical connection pad at the top side of a backsheet (Fig. 8), and here the bypass diode has a height equal to a height of a raised surface of the raised standoff portion (layer 815) from the base level surface.

    PNG
    media_image4.png
    864
    520
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI further and integrate a flat .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEI (US 2014/0190545 A1) in view of SMITH (US 4,812,135) in view of MOSLEHI (US 2014/0102531 A1) as applied to claim 1 above, or in the alternative, further obvious in view of FISHER (US 2017/0098729 A1).
Regarding claim 8, the combination of LEI, SMITH, and MOSLEHI teaches or would have suggested the solar panel module of claim 6, but does not disclose expressly that the support panel is part of structural exterior wall of a space vehicle.  However, the examiner finds that this recitation describes functional language and intended use, and adds no further inventive features. 
Alternatively, FISHER also describes a solar cell matrix bonded to a backplane/backsheet, for use in a space vehicle (Fig. 12).

    PNG
    media_image5.png
    388
    609
    media_image5.png
    Greyscale

It would have been obvious to use the solar panel module so that the module’s support panel is part of a structural exterior wall of a space vehicle as taught by FISHER to provide for electricity in a space environment (FISHER, para. 14).


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over LEI (US 2014/0190545 A1) in view of SMITH (US 4,812,135).
Regarding claim 49, LEI teaches a circuit for mounting on a panel and for receiving a plurality of solar cells,
the circuit comprising a copper circuitry layer sandwiched between at least two layers (copper metal foil 102 sandwiched between to polymer layers 111 and 112, Fig. 8),

the circuit having a solar cell mounting portion (locations where solar cells are mounted mechanically to the circuit are interpreted as mounting portions, Fig. 8),
wherein the copper circuitry layer defines circuitry, the circuitry with a plurality of exposed electrical connection pads (exposed areas of 102 within the openings of 112) at a base level surface of the top side of the solar cell mounting portion for electrical connection to the solar cells (Fig. 8; conductive material 120 adheres to copper circuitry and the back contacts of the solar cells),
base level surface facing upwardly and being defined by (base level surface is interpreted as the top of layer 111, Fig. 8),
the solar cell mounting portion further having a plurality of stand-offs for seating the plurality of solar cells (each of the thickness portions of layer 112 comprise a “stand-off” and raises the solar cell above the circuit layer, Fig. 8),
the plurality of stand-offs formed of polymer (para. 54) and projecting upwardly from the base level surface and extending from one of the at least two polyimide layers (the standoffs project upwardly from the base layer surface interpreted as the top of layer 111, Fig. 8), 
the plurality of standoffs defining a gap between the seating position of the plurality of solar cells and the base level surface, each of the electrical connection pads exposed on the upwardly facing base level surface and wherein the upwardly facing surface extends laterally from each of the electrical connection pads (Fig. 8 illustrates 

    PNG
    media_image1.png
    341
    567
    media_image1.png
    Greyscale

LEI does not disclose expressly that the circuit is flexible, that the flexible circuit comprises a polyimide-copper-polyimide sandwiched layer.
SMITH teaches a flexible circuit comprising a copper circuitry layer sandwiched between at least two layers of polyimide, the flexible circuit having a top side with a top surface and a bottom side with a bottom surface, the flexible circuit capable of having mounting portions, and the copper circuitry layer defining circuitry (Fig. 2).  

    PNG
    media_image2.png
    676
    413
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LEI and replace the circuit with the polyimide-copper-polyimide sandwiched flexible circuit taught by SMITH because these types of flexible sandwiched connectors are advantageous when making electrical connections in confined spaces (SMITH, col. 1, ll. 9-17).

Conclusion
No claim is allowed
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721